The case was an action of assumpsit commenced by warrant before a justice of the peace, which was brought by successive appeals to the Superior Court. The plaintiff offered in evidence a paper-writing, which he proved was the agreement of the defendant, in the words and figures following, to wit: "9 November, 1838, between Nathan Skeen and Matthew Skeen an agreement with William Cox for his work for twelve months at the shoemaking business and other things, when called on, for the price of $50, $10 to be paid when the time is half out and the balance when the year is out, by the authority of William Riley. To commence 27 November, 1838; to be paid to William Riley.
"Wilson Skeen, witness."
"A part left out, which is, if can't agree, part and pay according to what he is worth; not considered to be worth as much the first as last." *Page 158 
The plaintiff proved that he worked for the defendants about eight months, and upon some disagreement left the defendants, and brought this warrant to recover the value of his services for eight months. (221) It appeared in evidence that the plaintiff was under 21 years of age at the time this contract was entered into, and that William Riley acted as his friend, or assumed some control over him. The court intimated an opinion that the plaintiff could not sustain the action in his own name; that the suit ought to have been brought in the name of William Riley. The plaintiff, therefore, submitted to a nonsuit and appealed to the Supreme Court.
Upon the case stated, we are of opinion that this action is properly brought by the plaintiff. It is a general rule that the action should be brought by the person in whom the legal interest in the contract is vested. In this case the agreement professes to be made between the plaintiff and the defendants, and the consideration of the defendants' promise is the labor stipulated to be performed by the plaintiff. If the agreement had been by deed, it is clear that no action could have been brought upon it for the breach of the defendants' covenant, but by the plaintiff. It is true that where an agreement is not under seal, the person for whose sole benefit it is evidently made may sue thereon in his own name, although the engagement be not directly to or with him. But in such a case, that is to say, of a promise to A. for the benefit of B., and an action brought by B., the promise must be laid as having been made to B., and the promise actually made to A. may be given in evidence to support the declaration. Felt-makers v. Davis, 1 Bos. and Pul., 102. This shows that the apparent exception from the general rule obtains only when he to whom the promise is made may be regarded as the agent of him for whose benefit it was made. Now, upon the face of the written agreement, as well as on the parol evidence, it is apparent that this contract was not made for the benefit of Riley, nor was the plaintiff (222) Riley's agent, but that the contract was made for the benefit of the plaintiff, that the plaintiff was himself the principal, and that Riley was to receive payment of the plaintiff's wages for and in behalf of the plaintiff. The judgment of nonsuit must be
PER CURIAM.                                                   Reversed. *Page 159